DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 and 7-19 are currently pending. 
The application, filed 05/28/2020, is a national stage entry of PCT/EP2018/080381, international filing date 11/07/2018, which claims foreign priority to EP17204558.5, filed 11/30/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 6.49.06 states, "the list may not be incorporated into the specification but must be submitted in a separate paper." As to paragraphs [0005] and [0006], they reference "ISO/IEC Guide 98-3: 2008-09”. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a) because the features disclosed in the description and claims should be illustrated in the drawings in a form of graphical drawing symbol or a labeled representation. Element alphanumerics drawn to alphanumeric boxes does not provide adequate labeling for Figure(s) 1 and 3-5. Step numbers drawn to alphanumeric boxes does not provide adequate labeling for Figure(s) 1.

Claim Objections
Claim 3, line(s) 4 refer to the term “the at least one particular identified transmission link”, it would be better as “the at least one identified transmission link” to avoid any possible antecedent issues. Antecedent calls for “the at least one identified transmission link” (claim 2, lines 2-3) and not “the at least one particular identified transmission link".
Claim 4, line(s) 2 refer to the term “the particular transmission link”, it would be better as “the at least one identified transmission link” to avoid any possible antecedent issues. Antecedent calls for “the at least one identified transmission link” (claim 2, lines 2-3) and not “the particular transmission link".
Claim 4, line(s) 3 refer to the term “the determined replacement transmission link”, it would be better as “the determined at least one replacement transmission link” to avoid any possible antecedent issues. Antecedent calls for “the determined at least one replacement transmission link” (claim 3, lines 3-4) and not “the determined replacement transmission link".
Claim 9, last line refers to the term “the data processing processor”, it would be better as “the data processor” to avoid any possible antecedent issues. Antecedent calls for “the data processor” (claim 16, line 5) and not “the data processing processor".
Claim 15, line(s) 6 refer to the term “the determined replacement transmission link”, it would be better as “the replacement transmission link” to avoid any possible antecedent issues. Antecedent calls for “the replacement transmission link” (claim 14, line 5) and not “the determined replacement transmission link".
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites the limitation "the determined influence variable" in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. There is no "determined influence variable" anteceding this limitation in the claim. 
As to claim 12, line(s) 3-5, the entire limitation "wherein for a plurality of predetermined influencing variables of transmission links best influence estimates and measurement uncertainty contributions" is a run–on sentence with no punctuation or conjunction to distinctively identify its clauses. 
Claim 14 recites the limitation "the particular identified transmission link" in line(s) 6, 7 10. There is insufficient antecedent basis for this limitation in the claim. There is no "particular identified transmission link" anteceding this limitation in the claim. 
As to claims 15, 18, and 19, they are objected for the same deficiency.
As to claim 14, line 6, the cited feature "essential" in the claim makes it indefinite for failing to point out the precise meaning of the cited feature. Examiner notes that the Specification leaves the door wide open, i.e. no definition of "essential" but mere examples of what "essential" may be.
As to claim 18, it is objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method and claim 16 recites an apparatus for determining the measurement uncertainty of a measuring system that uses transmission links having a cause-and-effect relationship to one another to form a measuring chain for detecting a physical measurement variable (process, machine = 2019 PEG Step 1 = yes), comprising: determining a relevance of the influencing variables of identified transmission links for the measuring system measurement uncertainty; and using the relevance for calculating the measuring system measurement uncertainty.
Step 2A, Prong One: Claims 1 and 16 are substantially drawn to mathematical concepts: determining and calculating. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. Claims 1 and 16 recite receive and transmit information from and to data memory. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016.
Claims 1 and 16 recite transmitting information/variables. It is insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As to the limitations "for determining the measurement uncertainty of a measuring system", they amount to merely indicating a field of use or technological environment in which to apply a judicial exception. See MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application', and also MPEP 2106.05(h) “… vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power”).
As to the data memory, computer program product, computer system that includes a data processor, a data memory connected to the data processor, a first input unit connected to the data memory and to the data processor, a first output unit, a first communication unit, a data interface connected to the first communication unit, and a computer program product stored in the data memory; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: '[0033]… computer system R may be a commercially available computer'. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation.
As to the additional elements of transmitting information/variables; as discussed above, they are insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent Claims: 
Step 2A, Prong One: Dependent claims 4, 5, 7-12, 14, 15, 18, and 19 are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: Dependent claims 5, 7-12, 14, 15, 18, and 19 recite “displaying the calculated measurement uncertainty on an output unit", "receive digital information data", "receiving information", "stores digital information data", "call the network address of the first input unit", "access the data memory", "retrieve… from the data memory", and "communicate information". Receive and communicate information from and to data memory. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering and displaying have not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
Claim 4 recites physically replacing the particular transmission link with the determined replacement transmission link in the measuring system. It is insignificant extra-solution activity. The specification reads: '[0060] Using the digital information I* of replacement transmission link G1 *-G4* the replacement transmission link G1*-G4* is physically provided, for example by procurement, and in measuring system S the particular transmission link G1-G4 is replaced by the thus physically provided replacement transmission link". This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in dependent claims 4, 5, 7-12, 14, 15, 18, and 19, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As to the "communication unit is a network", "output unit", "input unit", "data processor", "data memory", and "computer program product"; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: '[0033]… computer system R may be a commercially available computer'. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
As to dependent claims 2, 3, 13, and 17, they are substantially drawn to mathematical relationships, concepts, or calculations – mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
 Accordingly, claims 1-5 and 7-19 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sommer et al, (Sommer hereinafter), "Systematic approach to the modelling of measurements for uncertainty evaluation" (see IDS dated 05/28/2020), taken in view of Kazuo Yoshihiro and Tadashi Endo, (Yoshihiro hereinafter), U.S. Pre–Grant publication 20080125982 (see IDS dated 10/01/2021).
As to claim 1, Sommer discloses a method (see page S204, col. 2, 4.2. Stepwise modelling procedure) for determining the measurement uncertainty (see "for the evaluation of measurement uncertainty, an ‘inverse model’ is preferred that establishes the relationship between the measurand and all relevant quantities having impact on the measurement result… Usually this category of model is termed ‘model equation’… or ‘model for the evaluation of measurement uncertainty’" in page S203, 2nd paragraph) of a measuring system (see "modelling of complex measuring systems" in page S201, 1st paragraph) that uses a plurality of transmission links having directly adjacent transmission links in a cause-and-effect relationship to one another to form a measuring chain for detecting a physical measurement variable (see "transmission links" as "series of non-reactive functional elements (or a sequence of operational steps)", "3.2. (Linear) measuring chain. The measuring chain constitutes the path of the measurement signal from cause to effect. Thereby, the measuring system or the measurement process is considered as a series of non-reactive functional elements (or a sequence of operational steps) to carry out the measurement" in page S203, col. 1), comprising the steps of: a)… information identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2)) … influencing variables of the identified transmission… determining a relevance of the influencing variables of the identified transmission links for the measurement uncertainty of the measuring system (see "Incorporating all imperfections, effects of incomplete knowledge about quantities and influences that may perturb the fictitious ideal measurement. Establishing… the cause-and-effect relationship for the real (perturbed) measurement" in page S204, section 4.2, step (3)); and c) using the relevance of the influencing variables for calculating the measurement uncertainty of the measuring system (see "Reversing the mathematical cause-and-effect relationship with a view to explicitly deriving the model equation" in page S204, section 4.2, step (5); "Step (5) of the modelling procedure •Model equation/model for the evaluation of the measurement uncertainty: from the cause-and-effect relationship for the real measurement (see equation (4.1)), the following model equation is obtained" in page S205, last paragraph)…
While Sommer discloses calculating the measurement uncertainty of the measuring system, Sommer fails to disclose transmitting information… to a computer program product… transmitting influencing variables… to the computer program product, using the computer program product, and 
Yoshihiro discloses transmitting information… to a computer program product… transmitting influencing variables… to the computer program product (see "[0048]… the measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"), using the computer program product (see "[0063] The software application is preferably executed in a computer system. It can also be run on any equipment with central processor, memory, display device and input device connected and combined") and According to long-term experience, the present invention provides the mathematical formula for uncertainty evaluation which includes possible sources of uncertainty as follows…") by the computer program product (see "[0018]… a computer program product, such as a storage medium, containing the above computer program").
Sommer and Yoshihiro are analogous art because they are related to measurement uncertainties of measuring systems.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Yoshihiro with Sommer, because Yoshihiro points out that his "[0031]… invention is based on the finding that the evaluation of uncertainty can be made highly accurate by carrying out calculations of uncertainty values based on a user-selected mathematical model which not only takes into consideration sources of uncertainty associated with the measurements carried out on the device under test… but also incorporates modification functions from a user based on the user's metrological experience", and as a result, Yoshihiro reports that "[0032]… the measuring equipment may be controlled to perform measurement by least factors of uncertainties based on empirical metrological experience" and "[0032]… thus… provides a method for precise measurement of specific measurand… with an idea of measurement by least level of uncertainty".
As to claim 2, Yoshihiro discloses the step of determining at least one identified transmission link with an important measurement uncertainty contribution, which important measurement uncertainty contribution is smaller or higher than at least one of the other measurement uncertainty contributions (see "[0033] In the mathematical model, the measurand, i.e. the quantity to be evaluated in a DUT, is expressed as a function of at least two variables, namely, a physically observable quantity which is typically associated with one or more sources of uncertainty, and the reference value of a standard device… The mathematical model thus provides a relationship between a measurand, and the sources of uncertainty associated with the measurement, thereby allowing a user to identify factors which contributing significantly to uncertainty"). 
As to claim 3, Yoshihiro discloses the step of determining at least one replacement transmission link having a replacement measurement uncertainty contribution for the at least one particular identified transmission link (see "[0041]… factor refers to the statistical issues to be analysed for each source of uncertainty… [0042] Once the values of these statistical factors have been established, a user may then choose to use the as-calculated statistical factors in the evaluation of the combined uncertainty, or the user may partially or completely modify the values of these factors, or to completely delete these values and to replace them with other values (i.e. not take the measured values into consideration in the evaluation of combined uncertainty)"). 
As to claim 4, Yoshihiro discloses the step of physically replacing the particular transmission link with the determined replacement transmission link in the measuring system (see "[0042]… a user may also introduce into the mathematical formula other parameters obtained from the user's extensive experience or scientific knowledge, i.e. established empirically"). 
As to claim 5, Yoshihiro discloses the step of displaying the calculated measurement uncertainty on an output unit (see "[0072]… Display device 20 also displays ultimate uncertainty evaluation budget table"). 
As to claim 7, while Sommer discloses … for identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2))… Yoshihiro discloses wherein computer program product is configured to receive digital information data… wherein the computer program product is configured for receiving transmission links of the measuring chain via the input unit; and wherein the communication unit is configured to communicate information entered at the input unit as digital information data to the data processor (see "[0048]… the measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"). 
As to claim 8, while Sommer discloses … for identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2))… Yoshihiro discloses a second input unit, and a second communication unit connected to the second input unit; wherein the first communication unit is a network; wherein the second input unit is connected to the first communication unit; wherein the first input unit is configured for receiving information… wherein the first input unit is configured to call a network address of the second input unit via the first communication unit and communicates input information as digital information data to the second input unit; and wherein the second communication unit is configured to communicate digital information to the data processor (see "[0048]… the measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"). 
As to claim 9, while Sommer discloses … for identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2))... Yoshihiro discloses wherein computer program is configured to receive digital information data (see "[0073] Control device 14 is a controlling part, e.g. CPU of a computer, to control and communicate between the measurement equipment system 110, input device 12, evaluation device 16, record device 18 and display device 20. The execution of the software for uncertainty evaluation is controlled by control device")… wherein the computer system includes a second input unit and a second communication unit (see "[0063] The software application is preferably executed in a computer system. It can also be run on any equipment with central processor, memory, display device and input device connected and combined") wherein the first communication unit is a network; wherein each of the first input unit and the second input unit is connected to the first communication unit; wherein the transmission links include an information carrier that stores digital information data of the transmission links; wherein the information carrier is connected to the first communication unit via the first input unit, which has a network address; wherein the computer program product is configured to call the network address of the first input unit in the network; wherein the information carrier is configured to communicate digital information data to the network address of the first input unit; and wherein the second communication unit is configured to communicate digital information communicated to the second input unit to the data processor (see "[0048]… the measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"). 
As to claim 10, Yoshihiro discloses wherein predetermined influencing variables of transmission links are stored in the data memory; wherein the computer program product is configured to access the data memory storing the predetermined influencing variables of transmission links (see "[0038]… a database may contain information about the sources of uncertainty for one or for several types of measuring equipment"). 
As to claim 11, while Sommer discloses determine for each identified transmission link at least one relevant influencing variable attributed to the identified transmission link (see "For the purpose of mathematically expressing the relationship between the measurand, the indication and the relevant influence quantities, the cause-and-effect approach has been proved to be very useful. Figure 2 illustrates this approach with the example of a temperature measurement: the indication" in page S202, last paragraph); Yoshihiro discloses wherein the computer program product is configured to retrieve the determined influence variable from the data memory (see "[0048]… the measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"). 
As to claim 12, while Sommer discloses … calculate the measurement uncertainty of the measuring system by summing up the squares of the measurement uncertainty contributions and calculating a square root of the sum (see "7. Considering correlation in modelling. 7.1. Sources of correlation. As formally discussed in equation (2.11), the covariance of two input quantities divided by the square roots of their variances is termed the correlation coefficient" in page S207, last paragraph); Yoshihiro discloses … wherein for a plurality of predetermined influencing variables of transmission links best influence estimates and measurement uncertainty contributions associated with the best influence estimates are stored in the data memory (see "[0038]… a database may contain information about the sources of uncertainty for one or for several types of measuring equipment"); wherein the computer program product is configured to retrieve for each determined influencing variable a measurement uncertainty contribution associated with the best influence estimate of the determined influencing variable from the data memory (see "[0048]… the measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"); and wherein the computer program product (see "[0018]… a computer program product, such as a storage medium, containing the above computer program")…
As to claim 13, Yoshihiro discloses wherein the computer program product is configured to determine at least one identified transmission link that has an important measurement uncertainty contribution that is smaller than at least one of the other measurement uncertainty contributions (see "[0033] In the mathematical model, the measurand, i.e. the quantity to be evaluated in a DUT, is expressed as a function of at least two variables, namely, a physically observable quantity which is typically associated with one or more sources of uncertainty, and the reference value of a standard device… The mathematical model thus provides a relationship between a measurand, and the sources of uncertainty associated with the measurement, thereby allowing a user to identify factors which contributing significantly to uncertainty"). 
As to claim 14, Yoshihiro discloses wherein digital information data of replacement transmission links are stored in the data memory, wherein the computer program product is configured so that a replacement transmission link is deemed equivalent if it matches with the particular identified transmission link in essential characteristics and if it differs from the particular transmission link in only at one measurement uncertainty contribution; and wherein the computer program product is configured to compare digital information of the particular transmission link with digital information of replacement transmission links stored in the data memory (see "stored in the data memory" as "compiled in a database", "[0036]… sources of uncertainty associated with… measurements may be selected randomly or preferably, based on empirical metrological knowledge about the factors in the measurement environment which deviate from the ideal, or imperfections in the measuring equipment. Empirical knowledge may be possessed by a human operator having experience in metrology. Alternatively, knowledge concerning the possible sources of uncertainty may be compiled in a database and experimental data from numerous experiments can be compiled and analysed statistically to determine which sources of uncertainty are significant i.e. contributes error beyond a threshold level (and thus need to be taken into consideration) for a given experimental setup. To automate the selection process, a computer program may be implemented to automatically select appropriate sources of error, in particular those that contribute significant error for a user-specified set of experimental conditions"). 
As to claim 15, Yoshihiro discloses wherein the computer program product is configured to determine that a replacement transmission link is equivalent to the particular transmission link; and wherein the computer program product is configured to retrieve digital information of the determined replacement transmission link from the data memory (see "stored in the data memory" as "compiled in a database", "[0036]… sources of uncertainty associated with… measurements may be selected randomly or preferably, based on empirical metrological knowledge about the factors in the measurement environment which deviate from the ideal, or imperfections in the measuring equipment. Empirical knowledge may be possessed by a human operator having experience in metrology. Alternatively, knowledge concerning the possible sources of uncertainty may be compiled in a database and experimental data from numerous experiments can be compiled and analysed statistically to determine which sources of uncertainty are significant i.e. contributes error beyond a threshold level (and thus need to be taken into consideration) for a given experimental setup. To automate the selection process, a computer program may be implemented to automatically select appropriate sources of error, in particular those that contribute significant error for a user-specified set of experimental conditions"). 
As to claim 16, Sommer discloses … for determining a measurement uncertainty (see "for the evaluation of measurement uncertainty, an ‘inverse model’ is preferred that establishes the relationship between the measurand and all relevant quantities having impact on the measurement result… Usually this category of model is termed ‘model equation’… or ‘model for the evaluation of measurement uncertainty’" in page S203, 2nd paragraph) of a measuring system (see "modelling of complex measuring systems" in page S201, 1st paragraph) that uses a plurality of transmission links in which directly adjacent transmission links have a cause-and-effect relationship to one another to form a measuring chain for detecting a physical measurement variable (see "transmission links" as "series of non-reactive functional elements (or a sequence of operational steps)", "3.2. (Linear) measuring chain. The measuring chain constitutes the path of the measurement signal from cause to effect. Thereby, the measuring system or the measurement process is considered as a series of non-reactive functional elements (or a sequence of operational steps) to carry out the measurement" in page S203, col. 1)… receive information identifying the transmission links of the measuring chain (see "transmission links of the measuring chain" as "functional constituents", "analysing the measurement and decomposing it into its functional constituents" in page S204, section 4.2, step (2))… influencing variables of the identified transmission links… determining a relevance of the influencing variables of the identified transmission links for the measurement uncertainty of the measuring system (see "Incorporating all imperfections, effects of incomplete knowledge about quantities and influences that may perturb the fictitious ideal measurement. Establishing… the cause-and-effect relationship for the real (perturbed) measurement" in page S204, section 4.2, step (3))… using the relevance of the influencing variables for calculating the measurement uncertainty of the measuring system (see "Reversing the mathematical cause-and-effect relationship with a view to explicitly deriving the model equation" in page S204, section 4.2, step (5); "Step (5) of the modelling procedure •Model equation/model for the evaluation of the measurement uncertainty: from the cause-and-effect relationship for the real measurement (see equation (4.1)), the following model equation is obtained" in page S205, last paragraph). 
While Sommer discloses calculating the measurement uncertainty of the measuring system, Sommer fails to disclose an apparatus… the apparatus comprising: a computer system that includes a data processor, a data memory connected to the data processor, a first input unit connected to the data memory and to the data processor, a first output unit connected to the data memory and to the data processor; a first communication unit connected to the data processor, the data memory, the first input unit and the first output unit; a data interface connected to the first communication unit; and a computer program product stored in the data memory; wherein the computer program product is configured to receive information… wherein the computer program product is configured to retrieve… from the data memory… wherein the computer program product is configured for… 
Yoshihiro discloses an apparatus (see "[0063] The software application is preferably executed in a computer system. It can also be run on any equipment with central processor, memory, display device and input device connected and combined")… the apparatus comprising: a computer system that includes a data processor, a data memory connected to the data processor, a first input unit connected to the data memory and to the data processor, a first output unit connected to the data memory and to the data processor (see "[0063] The software application is preferably executed in a computer system. It can also be run on any equipment with central processor, memory, display device and input device connected and combined"); a first communication unit connected to the data processor, the data memory, the first input unit and the first output unit; a data interface connected to the first communication unit (see "[0048]… the measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"); and a computer program product stored in the data memory (see "[0018]… a computer program product, such as a storage medium, containing the above computer program"); wherein the computer program product is configured to receive information… wherein the computer program product is configured to retrieve… from the data memory (see "[0048]… the measuring equipment of the system comprises a switch box for automating the measurement of electrical resistance of a device under test… [0049] The switch box may comprise an data communication port for establishing a connection to a computer. An example of a communication port includes a USB port, a parallel port or a serial port. The data communication port may be connected to a digital parallel output interface card. The switch box may additionally comprise a connection port to connect the switch box to measurement equipment"); wherein the computer program product is configured for (see "[0018]… a computer program product, such as a storage medium, containing the above computer program")… (see "[0086]… According to long-term experience, the present invention provides the mathematical formula for uncertainty evaluation which includes possible sources of uncertainty as follows…").
As to claim 17, Yoshihiro discloses wherein the computer program product is configured to determine at least one identified transmission link that has an important measurement uncertainty contribution that is higher than at least one of the other measurement uncertainty contributions (see "[0033] In the mathematical model, the measurand, i.e. the quantity to be evaluated in a DUT, is expressed as a function of at least two variables, namely, a physically observable quantity which is typically associated with one or more sources of uncertainty, and the reference value of a standard device… The mathematical model thus provides a relationship between a measurand, and the sources of uncertainty associated with the measurement, thereby allowing a user to identify factors which contributing significantly to uncertainty"). 
As to claim 18, Yoshihiro discloses wherein digital information data of replacement transmission links are stored in the data memory, wherein the computer program product is configured so that a replacement transmission link is deemed equivalent if it matches with the particular identified transmission link in essential characteristics and if it differs from the particular transmission link in only one measurement uncertainty contribution; and wherein the computer program product is configured to compare digital information of the particular transmission link with digital information of replacement transmission links stored in the data memory (see "stored in the data memory" as "compiled in a database", "[0036]… sources of uncertainty associated with… measurements may be selected randomly or preferably, based on empirical metrological knowledge about the factors in the measurement environment which deviate from the ideal, or imperfections in the measuring equipment. Empirical knowledge may be possessed by a human operator having experience in metrology. Alternatively, knowledge concerning the possible sources of uncertainty may be compiled in a database and experimental data from numerous experiments can be compiled and analysed statistically to determine which sources of uncertainty are significant i.e. contributes error beyond a threshold level (and thus need to be taken into consideration) for a given experimental setup. To automate the selection process, a computer program may be implemented to automatically select appropriate sources of error, in particular those that contribute significant error for a user-specified set of experimental conditions"). 
As to claim 19, Yoshihiro discloses wherein the computer program product is configured to determine that a replacement transmission link is equivalent to the particular transmission link; and wherein the computer program product is configured to retrieve digital information of the determined replacement transmission link from the data memory (see "stored in the data memory" as "compiled in a database", "[0036]… sources of uncertainty associated with… measurements may be selected randomly or preferably, based on empirical metrological knowledge about the factors in the measurement environment which deviate from the ideal, or imperfections in the measuring equipment. Empirical knowledge may be possessed by a human operator having experience in metrology. Alternatively, knowledge concerning the possible sources of uncertainty may be compiled in a database and experimental data from numerous experiments can be compiled and analysed statistically to determine which sources of uncertainty are significant i.e. contributes error beyond a threshold level (and thus need to be taken into consideration) for a given experimental setup. To automate the selection process, a computer program may be implemented to automatically select appropriate sources of error, in particular those that contribute significant error for a user-specified set of experimental conditions"). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ficco et al., "Uncertainty analysis of energy measurements in natural gas transmission networks", teaches "authors developed an uncertainty calculation software taking into account… contributions. The software has been developed in a Visual Basic environment and it automatically acquires data from the database of the measuring plants in Micro-soft Excel format. Through a graphical interface it performs various types of calculations for estimating the uncertainty of the each single plant" (see page 65, col. 2, 2nd paragraph).
Dzapo et al., "Digital measuring system for monitoring motor shaft parameters on ships", teaches “ADC contribution to the measurement uncertainty can be analyzed by taking into account the quantization error, zero temperature drift, gain accuracy, gain temperature drift, noise, and nonlinearity" (see page 3709, col. 1, last paragraph).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		7/13/2022Primary Examiner, Art Unit 2146